CRUMLISH, Jr., President Judge,
dissenting.
Respectfully, I dissent.
The claimant, Betty Antonucci, challenges the constitutionality of Section 301(c)(1) of the Act as applied to her claim. As recognized in Formicola, a party seeking to invalidate a statute on due process grounds has the burden to demonstrate the lack of rational connection between the challenged provision and some legitimate state purpose. Id.
In that case, this Court stated that Section 301(c)(1) promotes the Commonwealth’s interest in striking a balance between employer and employee because it allows those claims where the causal connection between injury and death can be proved with a greater degree of certainty than when an extensive lapse of time has attenuated the proof.
However, this case illustrates the lack of rational connection between the 300-week limitation and the articulated state purpose because the parties stipulated that the decedent’s death was caused by a work-related injury. Therefore, there is no danger of time or intervening events weakening the proof. The legitimate state purpose of protecting an employer’s interest against suspect claims cannot be served.
It is unreasonable to extinguish completely a surviving spouse’s separate, independent right to fatal claim compensation simply because, in most cases, the factual issue of causation is not easily susceptible of proof. Section 301(c) upsets the balance between employer and employee interests by precluding the opportunity for a claimant, who may or may not meet his burden of proof, to be heard on a claim. Accordingly, Section 301(c) violates due process guarantees *285and should be held unconstitutional as applied to this class of claims.
COLINS, J., joins in this dissent.